internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-127793-01 date date distributing controlled target target company company llc llc llc llc llc llc llc llc llc llc llc llc llc lp lp sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub distributing common_stock distributing business b common_stock distributing business c common_stock distributing business d class a common_stock distributing business d class b common_stock distributing business e common_stock distributing business e preferred_stock distributing special debt securities controlled common_stock controlled business b common_stock business a business b business c business d business e financial adviser a financial adviser b management consultant date a date b date c date d date e date f date g date h month a a b c d e f g this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a business b and business c directly and indirectly and business d and business e through corporate subsidiaries and limited_liability companies each of the latter an llc distributing presently has five classes of stock outstanding distributing common_stock distributing business d class a common_stock distributing business d class b common_stock distributing business e common_stock and distributing business e preferred_stock at the time of the splint-off as defined below distributing will have three classes of stock outstanding distributing common_stock distributing business b common_stock and distributing business c common_stock distributing is restructuring under a plan formally announced on date a and date b the overall restructuring that will result in four separate publicly traded companies i company which owns certain business d assets previously held by distributing and certain of its subsidiaries ii company which will conduct business e iii controlled a new corporation that will be formed to conduct business a and business b and iv distributing which will conduct business c the transactions that are associated with the separation of company from distributing were addressed in a private_letter_ruling issued by the internal_revenue_service on date c plr-130376-00 and are expected to be completed on date d the transactions that are associated with the separation of company from distributing were addressed in a private_letter_ruling issued by the internal_revenue_service on date e plr-100633-01 and are expected to be completed on or before date f the separations of the businesses described in and together the other transactions distributing wholly owns llc and llc wholly owns sub through sub sub wholly owns sub through sub sub wholly owns llc sub wholly owns sub and sub sub wholly owns llc and sub wholly owns llc sub wholly owns sub sub wholly owns llc sub wholly owns sub sub wholly owns llc and sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns llc and sub sub also owns an a percent interest in lp and is the general_partner sub owns the remaining b percent interest in lp and is a limited_partner sub wholly owns sub through sub sub wholly owns llc llc and sub through sub sub wholly owns llc and sub sub wholly owns sub through sub sub wholly owns sub through sub sub owns a c percent interest in lp and is the general_partner sub owns the remaining d percent interest in lp and is a limited_partner sub wholly owns llc sub wholly owns llc llc and llc together hold less than percent of the interests in llc llc through llc and llc through llc are disregarded as entities separate from their owners for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations distributing’s financial condition has recently deteriorated because i one of distributing’s core businesses has come under serious challenge more rapidly and severely than had been foreseen and ii distributing has acquired capital intensive businesses principally target and target and incurred substantial debt in connection with these acquisitions as a result each of the three nationally recognized rating agencies downgraded distributing’s credit rating in month a to prevent further downgrades distributing has undertaken a reduction of its debt this reduction is likely to inhibit business c’s ability to pursue its growth strategy in an extremely capital intensive and highly competitive industry in addition management consultant has advised distributing that the coexistence of business a business b and business c as separate divisions within the distributing affiliated_group is responsible for substantial management systemic and other problems that will be alleviated by the separation of distributing and controlled among the difficulties that distributing has experienced are i competition among business units for limited resources and for business opportunities ii the evaluation of distributing’s business c investments and capital expenditures on the basis of their impact on distributing’s earnings notwithstanding that distributing’s business c competitors are measured on the basis of cash_flow iii the inability to adopt compensation plans consistent with competitors in the respective industries in which business a business b and business c compete and iv the general inability of the management of each of business a business b and business c to focus exclusively on the business needs of its business further distributing needs to raise capital that can be used to meet significant financing needs and reduce its debt distributing therefore will undertake a public offering the public offering of a new class of common_stock that will track the separate performance of business c the distributing business c common_stock financial advisor a and financial advisor b have advised distributing that if investors are confident that the distributing business c common_stock will be converted into a fully distributed asset-backed stock at the time of the separation of distributing from controlled distributing should raise e to f percent more funds per share in the public offering than it would without the separation finally distributing’s business c competes in an industry that has been consolidating rapidly and in which publicly traded asset-based stock is the preferred acquisition currency financial adviser b has advised that the separation of controlled from distributing will provide business c with the acquisition currency it needs to participate effectively in this consolidation proposed transaction to accomplish the separation of controlled from the distributing group that will allow distributing and controlled to address the business needs and concerns just described distributing proposes to i internally restructure itself ii contribute all of the assets and liabilities that constitute business a and business b to controlled iii cause controlled through a combination of exchange offers for distributing debt assumptions of debt and the distribution of proceeds from controlled borrowings to distributing to assume the amount of distributing debt necessary to establish appropriate capital structures for distributing and controlled iv distribute to holders of distributing common_stock its entire_interest in the controlled common_stock and v redeem all the shares of a newly created class of distributing stock in a mandatory exchange for shares of a new class of controlled stock more specifically the following steps have been or are intended to be undertaken i sub converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 ii sub a wholly owned subsidiary of sub merged into sub as a result sub is treated as receiving and directly holding any assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 iii sub a wholly owned subsidiary of sub converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 iv sub a wholly owned subsidiary of sub converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 v sub a wholly owned subsidiary of sub merged into sub as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vi sub a wholly owned subsidiary of sub after step v converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vii sub a wholly owned subsidiary of sub after step v converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 viii sub a wholly owned subsidiary of sub after step v merged into sub as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 ix sub a wholly owned subsidiary of sub merged into llc a newly formed single member llc that is also a wholly owned subsidiary of sub and is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 x sub a wholly owned subsidiary of sub converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xi sub a wholly owned subsidiary of sub merged into llc a newly formed single member llc that is also a wholly owned subsidiary of sub and is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xii sub a wholly owned subsidiary of llc after step xi merged into llc a newly formed single member llc that was a wholly owned subsidiary of sub before step xi and is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiii sub a wholly owned subsidiary of sub merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiv sub a wholly owned subsidiary of sub merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xv sub a wholly owned subsidiary of sub after step xiv converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xvi sub a wholly owned subsidiary of sub after step xiv converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xvii sub a wholly owned subsidiary of sub after step xiv merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xviii sub a wholly owned subsidiary of sub after step xiv converted into a single member llc as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xix sub a wholly owned subsidiary of sub after step xiv merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xx sub a wholly owned subsidiary of sub after step xiv converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxi sub a wholly owned subsidiary of sub after step xiv merged into sub as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxii sub a wholly owned subsidiary of sub merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxiii sub a wholly owned subsidiary of llc merged into llc as a result distributing is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxiv sub a wholly owned subsidiary of sub contributed all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxv sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxvi sub a wholly owned subsidiary of sub merged into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxvii sub a wholly owned subsidiary of sub contributed all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxviii sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxix sub a wholly owned subsidiary of sub contributed all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxx sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxi sub a wholly owned subsidiary of sub converted into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub is treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxxii sub a wholly owned subsidiary of sub contributed all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxiii sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxiv sub a wholly owned subsidiary of sub contributed all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxv sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxvi sub a wholly owned subsidiary of sub contributed all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxvii sub merged into llc and in consideration for the merger distributing voting_stock was issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxviii steps i through xxxvii the distributing restructuring were effected to cause business c assets and liabilities conducted indirectly through llc and its predecessor target to be held and operated for federal tax purposes by distributing the directly conducted business c systems xxxix distributing will distribute pro_rata to holders of distributing common_stock a new class of common_stock that will track the separate performance of business b the distributing business b common_stock xl distributing will undertake a public offering of distributing business c common_stock xli in connection with the transaction approximately g dollars of distributing debt will be allocated to controlled and controlled will assume or otherwise incur an equal amount of debt through one or more of the mechanisms described in step xlii below the controlled debt this amount approximately equals the amount of publicly held distributing debt maturing between date g and date h the existing distributing debt that principally represents the long-term debt issued by distributing other than a debt of distributing affiliates engaged in business c ie debt of target and its subsidiaries or target and its subsidiaries b debt associated with the assets of these affiliates and c distributing special debt securities the actual amount of controlled debt will depend on the success of distributing’s plan to reduce its debt and various other factors eg funding needs and operating results xlii controlled will assume or otherwise incur the controlled debt principally through one or more of the following means first any existing distributing debt assumable by its terms will be assumed by controlled pursuant to such terms second distributing may conduct an exchange_offer or series of exchange offers the assumable debt exchange_offer to holders of the existing distributing debt offering such holders debt instruments of distributing that are assumable by controlled and that have terms substantially_similar to those of the existing distributing debt with such modifications as are necessary to encourage holders of the existing distributing debt to participate in the assumable debt exchange_offer assumable debt any assumable debt will be assumed by controlled third distributing may conduct an exchange_offer or series of exchange offers the new debt exchange_offer to holders of the existing distributing debt offering the holders debt instruments of controlled which debt instruments will have been transferred to distributing in exchange for distributing’s contribution of assets and liabilities described in xliii below that have terms substantially_similar to those of the existing distributing debt with such modifications as are necessary to encourage holders of the existing distributing debt to participate in the new debt exchange_offer the new debt instruments finally to the extent the existing distributing debt is not assumed by controlled or exchanged for assumable debt or new debt instruments it is anticipated that controlled will incur new debt and pursuant to the plan_of_reorganization distribute the proceeds of any such borrowing to distributing which will apply the proceeds to repay existing debt xliii distributing will contribute all of the assets that constitute business a and business b to newly formed controlled in exchange for controlled’s assumption_of_liabilities related to the transferred assets including any existing distributing debt or assumable debt and in exchange for controlled common_stock controlled business b common_stock new debt instruments and cash collectively the contribution the controlled business b common_stock will track the separate performance of business b xliv distributing will distribute pro_rata to the holders of distributing common_stock its entire_interest in the controlled common_stock the spin-off xlv distributing will redeem the distributing business b common_stock in mandatory exchange for shares of controlled business b common_stock the split- off xlvi distributing will issue no fractional shares in the split-off or the spin-off instead the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares xlvii after the separation of distributing and controlled distributing will redeem the distributing business c common_stock in exchange for shares of distributing common_stock representations the taxpayer has made the following representations concerning the contribution the split-off and the spin-off the split-off and spin-off together the splint-off a the fair_market_value of the controlled business b common_stock received by each distributing shareholder in the split-off will approximately equal the fair_market_value of the distributing business b common_stock surrendered by the shareholder in exchange therefor b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c no part of the consideration distributed by distributing in connection with the new debt exchange_offer will be received by a security holder as an employee or in any capacity other than that of a distributing security holder d the five years of financial information submitted on behalf of distributing regarding business c and controlled regarding business a and business b as conducted by distributing before the contribution represents the present operation of each business and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted e following the splint-off and excluding the assets to be disposed of by distributing in the other transactions the directly conducted business c systems i will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing or ii will represent at least a percent of the aggregate revenues of distributing and its subsidiaries b percent of the total business c customers of distributing and its subsidiaries and c percent of the total employees of distributing and its subsidiaries or iii will satisfy both i and ii consequently immediately after the splint-off the directly conducted business c systems will not be de_minimis compared with the other assets or activities of distributing and its subsidiaries f following the splint-off the gross assets of business a and business b that are treated as directly conducted by controlled together will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled g following the splint-off distributing and controlled each will continue independently and with its separate employees the active_conduct of business c and of businesses a and b respectively h the splint-off is being carried out for the following corporate business purposes i to allow distributing to target a capital structure for business c consistent with similar businesses and thereby alleviate capital constraints imposed on business c ii to alleviate management systemic and other problems that arise from or are exacerbated by the coexistence of business a business b and business c as separate divisions within the distributing affiliated_group and iii to significantly increase the proceeds realized in the public offering the splint-off is motivated in substantial part by these corporate business purposes it is also motivated in part by other business reasons i no shareholder owns more than five percent by vote or value of distributing and the distributing management to its best knowledge is not aware of any plan or intention on the part of any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the splint-off other than in ordinary market trading j there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the splint-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the splint-off with the exception of i dispositions of controlled_corporation stock by distributing occurring as part of the other transactions and ii the disposition by distributing or controlled of certain assets with a value not greater than percent of the value of all of such corporation’s assets any consideration from which will be used by the disposing corporation to pay down its debt to fund the capital requirements of its business activities or for other corporate business purposes except in the ordinary course of business l any cash or new debt instruments received by distributing from controlled as a result of the contribution will be transferred by distributing to its creditors pursuant to the plan_of_reorganization m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled n the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred or are being assumed to establish the appropriate liquidity and capital structure for each of distributing and controlled o the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property p except in connection with continuing transactions under intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or after the splint-off any debt owed by controlled to distributing after the splint-off will not constitute stock_or_securities q immediately before the splint-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock or any direct or indirect controlled subsidiary will be included in income immediately before the splint-off to the extent required by applicable regulations see sec_1_1502-19 r except for payments under certain services agreements that are transitional in nature and certain licensing and intellectual_property agreements that have no third party analog and reflect the historical relationship between distributing and its affiliates payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s no two parties to the transaction are investment companies as defined in sec_368 and iv t the distributing business c common_stock and distributing business b common_stock each is stock of distributing for federal_income_tax purposes the controlled business b common_stock is stock of controlled for federal_income_tax purposes u for purposes of sec_355 immediately after the splint-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off v for purposes of sec_355 immediately after the splint-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off w the splint-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either controlled or distributing entitled to vote or stock possessing percent or more of the total value of all classes of stock of either controlled or distributing x the payment of cash in lieu of fractional shares of controlled common_stock and controlled business b common_stock is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders will not exceed one percent of the total consideration that will be issued in the transaction to the distributing shareholders in exchange for their shares of controlled stock the fractional share interests of each distributing shareholder will be aggregated and it is intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock or one full share of controlled business b common_stock rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the splint-off will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the splint-off sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing common_stock or distributing business b common_stock on the splint-off sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a holder of an existing distributing debt_instrument or instruments that qualify as securities under sec_355 on the exchange of such instrument or instruments solely for a new debt_instrument or new debt instruments that also qualify as securities provided the existing distributing debt_instrument or instruments that are surrendered have an aggregate principal_amount equal to the aggregate principal_amount of the new debt_instrument or new debt instruments received sec_355 a shareholder who receives controlled business b common_stock in the split-off will have an aggregate adjusted_basis in the controlled business b common_stock immediately after the split-off equal to the aggregate adjusted_basis of the shareholder’s distributing business b common_stock surrendered in the split-off sec_358 a shareholder who receives controlled common_stock in the spin-off will have an aggregate adjusted_basis in its distributing common_stock and controlled common_stock equal to the aggregate adjusted_basis of the distributing common_stock held immediately before the spin-off allocated between the distributing common_stock and the controlled common_stock in proportion to the fair_market_value of each sec_358 and sec_1_358-2 the holding_period of controlled business b common_stock received by a shareholder in the split-off will include the holding_period of the distributing business b common_stock surrendered in exchange therefor provided the distributing business b common_stock is held as a capital_asset on the date of the split-off sec_1223 the holding_period of controlled common_stock received by a shareholder in the spin-off will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 shareholders of distributing who receive cash in lieu of fractional shares of controlled business b common_stock or controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions of subchapter_p of chapter of the code caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed on i the distributing restructuring except insofar as it affects the five-year active business requirement of sec_355 ii the treatment of non-arm’s length payments described in representation r iii whether the distributing business c common_stock or distributing business b common_stock is stock of distributing for federal_income_tax purposes iv whether the controlled business b common_stock is stock of controlled for federal_income_tax purposes and v whether any existing distributing debt having a term of less than ten years is a security for federal tax purposes procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
